Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub # 2018/0075909).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Lee teaches a memory device comprising: 
a memory block including a plurality of pages (see Fig. 1-5 and paragraph 0040-0042, block 110); 
a peripheral circuit configured to perform a program 5operation to program memory cells included in a page selected among the plurality of pages to first to N-th program states, wherein 'N' is an integer greater than or equal to 2 (see Fig. 1-5 and paragraph 0040-0049, Block 121); and
 a control logic circuit configured to control the peripheral circuit so that the program operation is performed (see Fig. 1-5 and paragraph 0040-0049, Block 125), 
10wherein the control logic circuit controls the peripheral circuit so that memory cells to be programmed to first to (N-1)- th program states are programmed with a double program method using a main verify voltage and 15memory cells to be programmed to the N-th program state are programmed in a normal program method using the main verify voltage during the verify operation, when the verify operation of the memory cells corresponding to the (N-1)-th program state has failed (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0163), and 
20wherein the control logic circuit controls the peripheral circuit so that the verify operation of the memory cells to be programmed to the N-th program state is performed with the double program method when the verify operation of the memory cells corresponding to the (N-1)-th program state has 35PA4444-0 passed (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0163).  

Even though Lee teaches verify voltages but silent exclusively about a sub verify voltage less than the main verify voltage during a verify operation. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Lee where pre verify voltage was applied before main verify voltage which is less than main verify voltage and would be called sub verify voltage in order to efficiently detect the fault and to have successful program operation (paragraph 0006).

Regarding claim 2, Lee teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Lee further teaches wherein the peripheral circuit comprises: 5a voltage generator configured to generate voltages required for the program operation and the verify operation; a row decoder configured to transfer the voltages generated by the voltage generator to the memory block; and page buffers connected to the memory block through bit 10lines (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0140).  

Regarding claim 6, Lee teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Lee further teaches wherein the control logic circuit controls the peripheral circuit so that a plurality of program loops in which a program voltage is increased are performed during the program operation (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0135).  

Regarding independent claim 7, Lee teaches20 a method of operating a memory device in a program operation for programming memory cells to first to N-th program states, wherein 'N' is an integer greater than or equal to 2 (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131), the method comprising: performing a sub program operation, 3'7PA4444-0 and a main verify operation on memory cells to be programmed to the first to (N-1)-th program states (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0135), and performing the sub program operation and the main verify operation on memory cells to be programmed to the N-th program state; and 5performing the sub program operation, the sub verify operation, and the main verify operation on the memory cells to be programmed to the N-th program state when the main verify operation of the memory cells to be programmed to the (N-1)-th program state has passed (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0149).  

Even though Lee teaches verify voltages but silent exclusively about a sub verify operation. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Lee where pre verify voltage was applied before main verify voltage which is less than main verify voltage and would be called sub verify operation in order to efficiently detect the fault and to have successful program operation (paragraph 0006).


Regarding claim 8, Lee teaches all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Lee further teaches wherein in performing the sub program operation and the main verify operation on the memory cells to be programmed to the N-th program state, the sub program operation is performed with a method of 15applying a program voltage to a selected word line connected to the memory cells, and the main verify operation is performed with a method of sensing a threshold voltage of the memory cells using a main verify voltage (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0141).  

Regarding claim 9, Lee teaches all claimed subject matter as applied in prior rejection of claim 8 on which this claim depends.
Lee further teaches wherein the main verify voltage is set to a voltage for determining whether the threshold voltage of the memory cells reaches a target voltage (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0151).  

Regarding claim 11, Lee teaches all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Lee further teaches wherein in performing the sub 10program operation, the sub verify operation, and the main verify operation on the memory cells to be programmed to the N-th program state, the sub program operation is performed with a method of applying a program voltage to a selected word line connected to 15the memory cells, the sub verify operation is performed with a method of sensing a threshold voltage of the memory cells using a sub verify voltage, and the main verify operation is performed with a method of 20sensing the threshold voltage of the memory cells using a main verify voltage greater than the sub verify voltage (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0156).  

Regarding claim 14, Lee teaches all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Lee further teaches further comprising: performing a current sensing check operation for determining a result of the main verify operation (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0135).  

Regarding claim 15, Lee teaches all claimed subject matter as applied in prior rejection of claim 14 on which this claim depends.
Lee further teaches wherein the current sensing 20check operation is performed when the sub program operation is performed (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0133).  

Regarding independent claim 16, Lee teaches a method of operating a memory device, the method comprising: 40PA4444-0 programming memory cells to first to N-th program states according to a target voltage (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131), and performing program loops by mixing a normal program method and a program method until a program operation of memory cells of which the target 5voltage corresponds to an (N-1)-th program state is completed, wherein 'N' is an integer greater than or equal to 2 (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0140); and performing the program loops in the double program method after the program operation of the memory cells of which the target voltage corresponds to the (N-1)-th program 10state has completed (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0158).  

Even though Lee teaches verify voltages but silent exclusively about double program. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Lee where primary program operation and secondary program operation was done with double verify operation in order to efficiently detect the fault and to have successful program operation (paragraph 0006).


Regarding claim 17, Lee teaches all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Lee further teaches wherein the normal program method comprises: performing a sub program operation of applying a program 15voltage to a word line connected to the memory cells; and performing a verify operation of sensing the memory cells using a main verify operation to determine whether a threshold voltage of the memory cells is increased to the target voltage (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0157).  

Regarding claim 18, Lee teaches all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Lee further teaches wherein the double program method comprises: performing a sub program operation of applying a program voltage to a word line connected to the memory cells; performing a verify operation of sensing the memory cells 41PA4444-0 using a sub verify operation to determine whether the threshold voltage of the memory cells is increased to a sub target voltage lower than the target voltage; and performing a verify operation of sensing the memory cells 5using a main verify operation to determine whether the threshold voltage of the memory cells is increased to the target voltage (see Fig. 1-5, 8-12 and paragraph 0040-0049, 0131-0163).

Allowable Subject Matter
Claims 3-5, 10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein the page buffers are configured to apply a program permission voltage to selected bit lines connected to memory cells having a threshold 15voltage less than the main verify voltage among the bit lines and apply a program inhibition voltage to unselected bit lines connected to memory cells having a threshold voltage equal to or greater than the main verify voltage among the bit lines, in the normal program method.

Claim 10 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein in the main verify operation, a program permission voltage is applied to bit lines connected to memory cells sensed with a threshold voltage less than a main verify voltage, and a program inhibition voltage is 5applied to bit lines connected to memory cells sensed with a threshold voltage equal to or greater than the main verify voltage.

Claim 12 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
wherein in the main verify operation, a program permission voltage is applied to bit lines 39PA4444-0 connected to memory cells sensed with a threshold voltage less than the sub verify voltage, a program decrease voltage is applied to bit lines connected to memory cells having a threshold voltage between the sub verify voltage and the main verify 5voltage, and a program inhibition voltage is applied to bit lines connected to memory cells sensed with a threshold voltage equal to or greater than the main verify voltage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824